***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
           STATE OF CONNECTICUT v. JAMES
                   HENRY WATSON
                     (AC 41299)
                 DiPentima, C. J., and Keller and Noble, Js.

                                   Syllabus

Convicted, following a jury trial, of the crimes of strangulation in the second
    degree, assault in the third degree, unlawful restraint in the first degree
    and threatening in the second degree, the defendant appealed to this
    court. The defendant’s conviction resulted from an incident in which
    the defendant, who had been hanging out and drinking beer with the
    victim, accompanied the victim to his apartment, where he restrained,
    assaulted and choked her over the course of several hours, in different
    areas of the apartment. On appeal, he claimed, inter alia, that the trial
    court improperly made the determination of whether the charges of
    assault and unlawful restraint were ‘‘upon the same incident’’ as the
    strangulation charge for purposes of the statute ([Rev. to 2015] § 53a-
    64bb [b]) that provides that no person shall be found guilty of strangula-
    tion in the second degree and unlawful restraint or assault ‘‘upon the
    same incident,’’ but that such person may be charged and prosecuted
    for all three offenses upon the same information. Held:
1. The defendant’s unpreserved claim that the determination of whether the
    charges were ‘‘upon the same incident’’ was a question of fact for the jury,
    not the court, to determine was unavailing; this court has determined
    previously, under similar factual circumstances, that it was proper for
    the trial court, rather than the jury, to determine whether the charges
    were ‘‘upon the same incident’’ for purposes of § 53a-64bb (b), and
    denied the defendant’s request that the present case be heard en banc
    in order to overturn that prior case law.
2. The defendant could not prevail on his claim that the trial court violated
    § 53a-64bb (b) and his right to be free from double jeopardy when it
    punished him for assault, unlawful restraint and strangulation, which
    was based on his claim that the separate charges of assault and unlawful
    restraint, as charged in the information and based on the evidence,
    were not established as wholly separate claims from the strangulation:
    although the defendant claimed that the fact that the information, which
    alleged that all of the crimes occurred in the defendant’s apartment at
    approximately 2 a.m., indicated that the charges arose from the same
    incident, the record revealed numerous criminal acts committed over
    the course of a longer period of time that demonstrated that the charges
    did not arise from the same act or transaction, including evidence that the
    victim informed the police that the defendant kept her in his apartment
    against her will for approximately nine hours and that the defendant
    assaulted and chocked the victim in different areas of the apartment
    for a few hours of this approximately nine hour period; moreover, the
    victim’s testimony established that the assault and the unlawful restraint
    did not arise from the same incident as the strangulation, because even
    though the conduct constituting assault and strangulation in the present
    case did not occur in distinct locations, the fact that the assault and
    strangulation involved distinct violent acts that resulted in distinct types
    of physical injury supported the trial court’s conclusion that those
    charges did not arise out of the same act or transaction, and the defen-
    dant’s conduct toward the victim established unlawful restraint on a
    separate basis from his acts of strangulation, as the defendant restrained
    the victim in his apartment for approximately nine hours by taking the
    victim’s cell phones from her, restricting her movement to smaller areas
    of the apartment and physically preventing her from escaping, none of
    which occurred while the defendant was strangling the victim; accord-
    ingly, because the defendant’s double jeopardy claim was contingent
    on whether the charges arose from the same act or transaction, and
    because this court concluded that they did not, the defendant’s double
    jeopardy claim necessarily failed.
3. The defendant could not prevail on his claim that the trial court violated
    his constitutional rights to confrontation and to present a defense by
   restricting his cross-examination of the victim, which was based on his
   claim that he should have been allowed to question the victim regarding
   past conduct, including a call she had made to the police in May, 2017,
   concerning an incident of assault separate from that underlying the
   charges in this case; although the defendant couched his claim in terms
   of his constitutional rights, those rights entitled him only to elicit relevant
   evidence, and the trial court properly determined that the evidence
   regarding the May, 2017 police call was not relevant for the purposes
   of impeachment, and, therefore, the defendant’s constitutional rights to
   confrontation and to present a defense were not violated.
         Argued May 21—officially released September 3, 2019

                             Procedural History

   Substitute information charging the defendant with
the crimes of sexual assault in the first degree, strangu-
lation in the second degree, assault in the third degree,
unlawful restraint in the first degree and threatening
in the second degree, brought to the Superior Court in
the judicial district of Fairfield and tried to the jury
before Kavanewsky, J.; thereafter, the court denied the
defendant’s motion to admit evidence regarding the
sexual conduct of the victim; verdict of guilty of strangu-
lation in the second degree, assault in the third degree,
unlawful restraint in the first degree and threatening
in the second degree; subsequently, the court denied
the defendant’s motion for a judgment of acquittal as
to the charges of assault in the third degree and unlawful
restraint in the first degree and rendered judgment in
accordance with the verdict, from which the defendant
appealed to this court. Affirmed.
  Alice Osedach, assistant public defender, for the
appellant (defendant).
  Timothy F. Costello, assistant state’s attorney, with
whom, on the brief, were John C. Smriga, state’s attor-
ney, and Marc R. Durso, senior assistant state’s attor-
ney, for the appellee (state).
                          Opinion

  KELLER, J. The defendant, James Henry Watson,
appeals from the judgment of conviction, rendered fol-
lowing a jury trial, of assault in the third degree in
violation of General Statutes § 53a-61 (a) (1), unlawful
restraint in the first degree in violation of General Stat-
utes § 53a-95 (a), strangulation in the second degree in
violation of General Statutes (Rev. to 2015) § 53a-64bb
(a),1 and threatening in the second degree in violation
of General Statutes § 53a-62 (a) (1). The defendant
claims that the trial court (1) improperly determined
whether the charges of assault in the third degree and
unlawful restraint in the first degree were ‘‘upon the
same incident’’ as the charge of strangulation in the
second degree for the purposes of § 53a-64bb (b); (2)
violated § 53a-64bb (b) and his right to be free from
double jeopardy when it punished him for assault in
the third degree, unlawful restraint in the first degree
and strangulation in the second degree; and (3) violated
his right to confrontation when it restricted his cross-
examination of the victim. We disagree and, accord-
ingly, affirm the judgment of the trial court.
  On the basis of the evidence presented at trial, the
jury reasonably could have found the following facts.
On October 19, 2016, at approximately 3 p.m., the defen-
dant and the victim were ‘‘hanging out’’ and drinking
beer on the front porch of an apartment building at 850
Hancock Avenue in Bridgeport wherein the defendant
resided. The victim stated that she needed to use the
bathroom, and the defendant stated that she could use
the bathroom in his apartment. The defendant accompa-
nied the victim to his apartment, which was on the
second floor of the building, and the victim went into
the bathroom. When the victim tried to exit the bath-
room, the defendant blocked the door and stated, ‘‘I’m
going to get some of your fucking pussy.’’
   The defendant ultimately allowed the victim to leave
the bathroom, but he then blocked the victim’s access
to the front door, forcing the victim into the living room.
The defendant closed the curtains in the living room
and increased the volume on the radio that was playing.
The victim later testified that she did not try to leave
the apartment at this point because there was a ‘‘certain
way’’ to open the front door, and she did not know how
to do so.
   The defendant then grabbed the victim and pushed
her onto the couch in the living room while stating
that he ‘‘wanted to get [the victim’s] pussy.’’ The victim
attempted to push the defendant off of her, but the
defendant held her down on the couch and began to
rip off her pants and underwear. The defendant also
punched and hit the victim in the face.2
  Additionally, the defendant continually choked the
victim and hit her in the face. Periodically, the choking
would cause the victim to have difficulty breathing.
Whenever this happened, the victim would kick her feet
at the defendant, and the defendant would briefly let go
of her throat. Thereafter, the defendant would resume
choking her. At one point during this episode, the defen-
dant stated ‘‘I want to kill you’’ and ‘‘I know I’m going
to pay for this.’’ The victim asked the defendant to
return her cell phones,3 which he had taken from her
prior to the first episode where he attacked her, so that
she could call her son. The defendant did not return
the victim’s cell phones to her and continued to hit her
repeatedly. In an attempt to resist the defendant, the
victim bit his pinky finger. The victim also tried to run
toward the door in order to escape from the apartment,
but the defendant prevented her from doing so by grab-
bing the hood of the sweatshirt she was wearing.
  After attacking the victim in the living room, the
defendant brought her into his bedroom, threw her onto
the bed, and commenced a second attack, continuing
to hit and choke her. The defendant also ripped the
victim’s T-shirt off of her body and used it to choke
her. Throughout this second episode, the defendant
stated repeatedly that he wanted to kill the victim.
   The defendant then took the victim back into the
living room and threw her onto a different couch than
he had thrown her onto earlier. During this third attack,
the defendant ‘‘beat [the victim] some more’’ and
choked her. Sometime thereafter, the defendant
stopped attacking the victim. Even after the defendant
stopped attacking the victim, he would not allow her
to leave the apartment.
  Sometime in the early morning, on October 20, 2016,
the victim was able to convince the defendant to allow
her to leave the apartment by begging him to let her
go to the store to purchase a drink and promising that
she would return to the apartment afterward. The defen-
dant accompanied the victim outside of the apartment
building, but she was able to run away from him.
  The victim ran to a nearby gas station, where she
asked an employee if she could use the phone to call
the police because she had just been raped. The
employee did not allow the victim to use the phone, so
the victim left the gas station and continued walking
down the street away from the defendant’s apartment.
While she was walking down the street, the victim saw
an ambulance driving toward her. She waved down the
ambulance and told the paramedics in the vehicle that
she had been raped. One of the paramedics observed
that the victim ‘‘had an abrasion of approximately four
inches [on] the neck,’’ as well as abrasions and swelling
on her left eye and left ear.
  The paramedics parked the ambulance at the inter-
section of Fairfield Avenue and Norman Street in
Bridgeport and contacted the police. The police arrived
at approximately 2:30 a.m. and spoke with the victim.
One of the police officers observed that the victim ‘‘had
some red marks around her neck and some bruising to
the face.’’ The victim directed the police to 850 Hancock
Street and informed them that the assault had occurred
in an apartment on the second floor of the building.
The police entered the building and spoke with the
defendant in his apartment. The defendant admitted
that he and the victim had sexual intercourse but
claimed that it had been consensual. While the police
were in the defendant’s apartment, they noticed a pair
of ripped women’s underwear in the garbage can and
took possession of them for evidentiary purposes. The
police also asked the defendant whether he had in his
possession the victim’s cell phones and charging cord,
because she had stated that they were ‘‘missing.’’ The
defendant gave the police the victim’s cell phones
and charger.
   The police then brought the defendant down to the
front of the building, where the victim was waiting. The
victim identified the defendant as the individual who
had attacked her, and the police placed him under
arrest.
   The victim then was transported to Bridgeport Hospi-
tal, where a nurse examined her and administered a
sexual assault kit. The nurse observed that the victim
‘‘had ligature marks on her neck and some red marks
and abrasions on her neck and chest.’’ The victim com-
plained of a headache and dizziness and stated that she
had been punched in the face. The victim was pre-
scribed Tylenol and Ibuprofen, as well as Meclizine for
dizziness and Zofran or Ondansetron for nausea.
   The defendant thereafter was charged with sexual
assault in the first degree in violation of General Stat-
utes § 53a-70 (a) (1) (sexual assault), assault in the third
degree in violation of § 53a-61 (a) (1) (assault), unlawful
restraint in the first degree in violation of § 53a-95 (a)
(unlawful restraint), strangulation in the second degree
in violation of § 53a-64bb (a) (strangulation), and threat-
ening in the second degree in violation of § 53a-62 (a)
(1) (threatening). The substitute information alleged
that all of the crimes of which he was accused had
occurred on October 20, 2016, at approximately 2 a.m.
   The defendant’s case was tried before a jury in Sep-
tember, 2017. The jury returned a verdict in which it
found the defendant guilty of the charges of strangula-
tion, assault, unlawful restraint, and threatening, and
not guilty of the charge of sexual assault. Before sen-
tencing, the court ordered that the parties ‘‘submit a
memorandum of law concerning whether and to what
extent [§ 53a-64bb (b)] applies in the present case and,
if so, the appropriate remedy to be implemented by the
court at the time of sentencing.’’
  On October 3, 2017, in response to the court’s order,
the defendant filed a motion for a judgment of acquittal
as to the charges of assault and unlawful restraint. On
October 25, 2017, the state filed a response to the court’s
order, in which it requested that the court impose sepa-
rate sentences on each of the charges of which the
defendant was found guilty and deny the defendant’s
October 3, 2017 motion for a judgment of acquittal.
The state argued that § 53a-64bb (b) did not prohibit
punishment for each offense ‘‘because the jury reason-
ably could have found the defendant guilty of unlawful
restraint and assault for discrete acts that were separate
from the act of strangling the victim.’’
  On December 1, 2017, the court heard argument on
the defendant’s motion for a judgment of acquittal.
Defense counsel argued: ‘‘[I]t’s our position that the
incident itself that took place at . . . 850 Hancock Ave-
nue was one transaction. Even though the transaction
may have occurred over a time period extending an
hour, two hours, three hours . . . . [T]herefore, [the
defendant] should receive acquittals on [the counts of
assault and unlawful restraint] pursuant to [§ 53a-64bb
(b)] and be sentenced on the guilty verdict on the other
two counts.’’ In response, the state argued that the
evidence presented at trial indicated that the assault and
unlawful restraint were separate from the strangulation.
   The court denied the defendant’s motion for a judg-
ment of acquittal and concluded that, based on the
evidence presented at trial, the assault and unlawful
restraint were not ‘‘upon the same incident’’ as the
strangulation and, therefore, that § 53a-64bb (b) did not
preclude the imposition of punishment for the counts
at issue. The court sentenced the defendant on all the
charges of which the jury had found him guilty, for a
total effective term of twelve years of incarceration,
execution suspended after seven years of mandatory
incarceration, followed by three years of probation.4
This appeal followed. Additional facts will be set forth
as necessary.
                             I
   The defendant first claims that the court improperly
determined whether the charges of assault and unlawful
restraint were ‘‘upon the same incident’’ as the charge
of strangulation for the purposes of § 53a-64bb (b). Spe-
cifically, the defendant argues that whether the crimes
were ‘‘upon the same incident’’ was a question of fact
that should have been properly submitted to and
decided by the jury, not the court.5 We disagree.
  Section 53a-64bb (b) provides in relevant part: ‘‘No
person shall be found guilty of strangulation in the
second degree and unlawful restraint or assault upon
the same incident, but such person may be charged
and prosecuted for all three offenses upon the same
information. . . .’’
  We note that the defendant argues that this claim is
preserved and, in the alternative, that it can be reviewed
under State v. Golding, 213 Conn. 233, 239–40, 567 A.2d
823 (1989), as modified by In re Yasiel R., 317 Conn.
773, 781, 120 A.3d 1188 (2015).6 We conclude that the
claim was not preserved because the defendant never
objected to the court determining whether the charges
of assault and unlawful restraint were ‘‘upon the same
incident’’ as the charge of strangulation. Thus, we assess
whether Golding review is appropriate. We conclude
that the record is adequate for review, as the trial court’s
remarks are set forth in the transcript of the sentencing
hearing, and that the issue is of a constitutional magni-
tude because it implicates the defendant’s right to a
jury trial. See State v. Morales, 164 Conn. App. 143, 160,
136 A.3d 278, cert. denied, 321 Conn. 916, 136 A.3d
1275 (2016). We conclude, however, that the defendant
cannot prevail on his claim because there was no consti-
tutional violation.7 See id.
   In support of his claim, the defendant argues that
State v. Morales, supra, 164 Conn. App. 159–61, wherein
this court concluded that a jury is not required to deter-
mine whether crimes are ‘‘upon the same incident’’ for
the purposes of § 53a-64bb (b), is ‘‘incorrect on both
constitutional and statutory grounds.’’ After filing his
reply brief in this appeal, the defendant filed a motion
in which he requested that the present case be heard
en banc and that the panel overturn Morales. See, e.g.,
Diaz v. Commissioner of Correction, 125 Conn. App.
57, 68 n.9, 6 A.3d 213 (2010) (‘‘[T]his court’s policy
dictates that one panel should not, on its own, [overrule]
the ruling of a previous panel. The [overruling] may
be accomplished only if the appeal is heard en banc.’’
[Internal quotation marks omitted.]), cert. denied, 299
Conn. 926, 11 A.3d 150 (2011). A panel of this court
denied the motion. Thereafter, at oral argument before
this court, the defendant conceded that the present case
is controlled by Morales. We conclude that Morales
controls our resolution of this issue.
   In Morales, as in the present case, the trial court
made factual findings as to whether the defendant’s
convictions of strangulation, unlawful restraint, and
assault were ‘‘upon the same incident’’ and, therefore,
whether the defendant could be sentenced on all three
crimes under § 53a-64bb (b). See State v. Morales,
supra, 164 Conn. App. 159, 160 n.10. The defendant in
Morales claimed that the trial court’s finding that the
convictions were not upon the same incident violated
Apprendi v. New Jersey, 530 U.S. 466, 490, 120 S. Ct.
2348, 147 L. Ed. 2d 435 (2000), wherein the United States
Supreme Court held that ‘‘[o]ther than the fact of a
prior conviction, any fact that increases the penalty for
a crime beyond the prescribed statutory maximum must
be submitted to a jury, and proved beyond a reasonable
doubt.’’ (Internal quotation marks omitted.) State v.
Morales, supra, 159–60. In Morales, this court concluded
that the trial court’s finding did not violate Apprendi
because the court ‘‘did not find any fact that enhanced
the defendant’s sentence beyond the statutory maxi-
mum permitted by the jury’s verdict.’’ Id., 161. Pursuant
to our decision in Morales, we conclude that, in the
present case, it was proper for the trial court, rather
than the jury, to determine whether the charges were
‘‘upon the same incident’’ for the purposes of § 53a-
64bb (b).
                            II
   The defendant next claims that the trial court violated
§ 53a-64bb (b) and his right to be free from double
jeopardy when it punished him for assault, unlawful
restraint and strangulation. Specifically, the defendant
argues that ‘‘[t]he separate charges of assault and
unlawful restraint, as charged in the information and
based on the evidence in this case, were not established
as wholly separate claims from the strangulation.’’
We disagree.
   We begin by noting that the defendant preserved this
claim for appeal by filing a posttrial motion for a judg-
ment of acquittal on October 3, 2017, in which he
argued: ‘‘[T]o be compliant with [§ 53a-64bb (b)], the
court should modify the verdict according to required
law and direct acquittals to [the charges of assault and
unlawful restraint].’’ See State v. Brown, 118 Conn. App.
418, 422, 984 A.2d 86 (2009) (‘‘motion for judgment
of acquittal on specific charge preserves charge for
appeal’’), cert. denied, 295 Conn. 901, 988 A.2d 877
(2010). Additionally, the defendant preserved this claim
with regard to his right to be free from double jeopardy
when, on October 26, 2017, he filed a memorandum
in support of his motion for a judgement of acquittal,
wherein he stated: ‘‘Pursuant to . . . [§] 53a-64bb (b)
. . . and the double jeopardy protections provided
through the fifth and fourteenth amendments [to] the
United States constitution, and the Connecticut consti-
tution, the defendant requests that this court enter
acquittals on the convictions rendered on the counts
of unlawful restraint . . . and assault . . . .’’ (Empha-
sis added.)
   We next assess the defendant’s claim with regard to
§ 53a-64bb (b). Whether the defendant’s punishment for
these charges violated § 53a-64bb (b) is a question of
statutory construction over which this court has plenary
review. State v. Miranda, 142 Conn. App. 657, 661–62,
64 A.3d 1268 (2013), appeal dismissed, 315 Conn. 540,
109 A.3d 452 (2015) (certification improvidently
granted). ‘‘When construing a statute, [o]ur fundamental
objective is to ascertain and give effect to the apparent
intent of the legislature. . . . In other words, we seek
to determine, in a reasoned manner, the meaning of the
statutory language as applied to the facts of [the] case,
including the question of whether the language actually
does apply. . . . In seeking to determine that meaning,
General Statutes § 1-2z directs us first to consider the
text of the statute itself and its relationship to other
statutes. If, after examining such text and considering
such relationship, the meaning of such text is plain and
unambiguous and does not yield absurd or unworkable
results, extratextual evidence of the meaning of the
statute shall not be considered. . . . The test to deter-
mine ambiguity is whether the statute, when read in
context, is susceptible to more than one reasonable
interpretation. . . . When a statute is not plain and
unambiguous, we also look for interpretive guidance
to the legislative history and circumstances surrounding
its enactment, to the legislative policy it was designed
to implement, and its relationship to exiting legislation
and to [common-law] principles governing the same
general subject matter . . . .’’ (Internal quotation
marks omitted.) State v. Buckland, 313 Conn. 205, 224,
96 A.3d 1163 (2014), cert. denied,       U.S.     , 135 S.
Ct. 992, 190 L. Ed. 2d 837 (2015).
   The relevant text of § 53a-64bb, in which the phrase
‘‘the same incident’’ appears, provides as follows: ‘‘(a)
A person is guilty of strangulation in the second degree
when such person restrains another person by the neck
or throat with the intent to impede the ability of such
other person to breathe or restrict blood circulation of
such other person and such person impedes the ability
of such other person to breathe or restricts blood circu-
lation of such other person.
   ‘‘(b) No person shall be found guilty of strangulation
in the second degree and unlawful restraint or assault
upon the same incident, but such person may be
charged and prosecuted for all three offenses upon the
same information. For the purposes of this section,
‘unlawful restraint’ means a violation of section 53a-95
. . . and ‘assault’ means a violation of section . . .
53a-61 . . . .’’
   ‘‘The manifest purpose of § 53a-64bb, so written, is
to make an act of strangulation in the second degree,
as defined in subsection (a) of the statute, separately
punishable as a class D felony, whether that act, as
committed in the circumstances of a given case, also
supports a conviction for assault or unlawful restraint
in any degree, or both, but not to enhance the punish-
ment for that act beyond the five year maximum for a
class D felony even if, as proven, it is also sufficient
to constitute assault and/or unlawful restraint. By that
logic, the same incident to which the statute refers
is an incident of strangulation, necessarily involving
restraint of another person by the neck or throat either
with the intent to impede the ability of that person to
breathe or to restrict the blood circulation of such other
person and which, in fact, either impedes the ability
of such other person to breathe or restricts his blood
circulation, not an event or course of conduct in which
an act of strangulation occurs, but is preceded, followed
or even accompanied by other, separate acts of assault
or unlawful restraint not based, in whole or in part,
upon one or more acts of strangulation. . . .
  ‘‘[T]he question that must be answered in ruling on
the defendant’s challenge to his sentence is whether
the factual basis on which he [was charged with assault
and unlawful restraint] demonstrated conduct by the
defendant, wholly separate from his strangulation of
the victim . . . that established his guilt of [assault
and] unlawful restraint . . . . If there is such conduct,
then the defendant’s separate convictions and senten-
ces in this case did not violate § 53a-64bb.’’ State v.
Miranda, supra, 142 Conn. App. 663–64.
   In support of his claim, the defendant argues that the
fact that the information alleged that all of the crimes
occurred in the same location, at the same time, indi-
cates that the charges arose from the same incident.
‘‘[W]e [however] are not limited to a review of the state’s
information in order to determine whether the defen-
dant’s crimes arose from the same act or transaction.
Our review of the case law leads us to conclude that
the fact that the state charged him in the information
with committing the subject crimes on the same date
and at approximately the same time and place does not
dispose of this portion of the . . . analysis; rather, we
are permitted to look at the evidence presented at trial.’’
State v. Morales, supra, 164 Conn. App. 152.
   In the present case, although the state alleged in the
information that the crimes occurred in the defendant’s
apartment at approximately 2 a.m. on October 20, 2016,
the record reveals numerous criminal acts committed
over the course of a longer period of time. In fact, there
was evidence that the victim informed the police that
the defendant kept her in his apartment against her will
for approximately nine hours. For ‘‘[a] few hours’’ of
this approximately nine hour period, the defendant
assaulted the victim in different areas of the apartment,
specifically, the living room and the bedroom. The
assault consisted of the defendant hitting and punching
the victim in the head and face. In addition to assaulting
the victim, the defendant repeatedly choked her with
his hands and, later, a T-shirt, which he had ripped off
of the victim’s body, making it difficult for the victim
to breathe. While the defendant was choking the victim,
he stated, ‘‘I want to kill you.’’
   The defendant also argues that the victim’s testimony
‘‘described actions that were wholly intertwined with
the actions of . . . strangulation, not separate and dis-
crete crimes.’’ We are unpersuaded by this argument
and conclude that the victim’s testimony established
that the assault and unlawful restraint did not arise
from the same incident as the strangulation.
  First, we assess whether the defendant’s conduct
toward the victim established assault on a separate
basis from his act of strangulation. Section 53a-61 (a)
provides in relevant part: ‘‘A person is guilty of assault in
the third degree when: (1) With intent to cause physical
injury to another person, he causes such injury to such
person or to a third person . . . .’’ The assault in the
present case, which was comprised of the defendant
punching and hitting the victim in the head and face,
caused the victim physical injury, as demonstrated by
the bruising on her face and the abrasions and swelling
on her left eye and ear. The victim complained of a
headache and dizziness as a result of being punched in
the face and the head. Although the assault and strangu-
lation occurred relatively close in time, ‘‘[i]t is not dis-
positive in a double jeopardy analysis that multiple
offenses were committed in a short time span and dur-
ing a course of conduct that victimized a single person.’’
State v. Urbanowski, 163 Conn. App. 377, 393, 136 A.3d
236 (2016), aff’d, 327 Conn. 169, 172 A.3d 201 (2017).
   In support of his argument that the acts constituting
assault were intertwined with the strangulation, the
defendant attempts to distinguish the facts of the pres-
ent case from those in State v. Urbanowski, supra, 163
Conn. App. 391. In Urbanowski, ‘‘the defendant threw
the victim across a room in his residence, causing her
to strike her head on a wall in the kitchen. Next, the
defendant threw the victim into a porch area near the
kitchen of the residence, causing further injury to her
head. While the victim was still on the porch, the defen-
dant repeatedly punched her in the face. Next, the
defendant dragged the victim by her feet outdoors,
down the driveway, at which time he punched and
kicked the victim about the face and head. Finally, the
defendant positioned the victim inside of her automo-
bile, where he held her down and repeatedly strangled
her by wrapping his hands around her neck and push-
ing.’’ Id. This court concluded that the fact that the
assault and strangulation involved distinct violent acts
that resulted in distinct types of physical injury sup-
ported the trial court’s conclusion that the charges did
not arise out of the same act or transaction. Id., 392.
As in Urbanowski, in which the assault caused the
victim a brain injury and the strangulation caused the
victim to be unable to breathe; id.; in the present case,
the assault caused the victim a headache, dizziness,
bruising on her face and abrasions and swelling on her
left eye and ear, whereas the strangulation caused the
victim to be unable to breathe and resulted in ligature
marks around her neck. Thus, although the conduct
constituting assault and strangulation in the present
case did not occur in distinct locations, as it did in
Urbanowski, we conclude that the state presented suffi-
cient evidence to demonstrate that the charges did not
arise upon the same act or transaction.
  Next, we assess whether the defendant’s conduct
toward the victim established unlawful restraint on a
separate basis from his acts of strangulation. Section
53a-95 (a) provides: ‘‘A person is guilty of unlawful
restraint in the first degree when he restrains another
person under circumstances which expose such other
person to a substantial risk of physical injury.’’ ‘‘A per-
son restrains another person, within the meaning of
§ 53a-95, when, inter alia, he restrict[s] a person’s move-
ments intentionally and unlawfully in such a manner
as to interfere substantially with his liberty . . . by
confining him . . . in the place where the restriction
commences . . . without consent.’’ (Internal quotation
marks omitted.) State v. Miranda, supra, 142 Conn.
App. 664.
   In the present case, the defendant restrained the vic-
tim in his apartment for approximately nine hours, dur-
ing which time the victim could not leave because she
did not know how to open the front door. Moreover,
the defendant had taken the victim’s cell phones from
her and would not allow the victim to call her son or
otherwise seek help. During that nine hour period, the
defendant also restricted the victim’s movement to
smaller areas of the apartment. Specifically, when the
victim initially came up to the apartment to use the
bathroom, the defendant stood in front of the bathroom
door, making it impossible for her to leave the room.
When the defendant finally moved aside and allowed
the victim to exit the bathroom, he blocked the front
door, forcing the victim to remain in the living room.
When the victim tried to escape from the apartment,
the defendant prevented her from leaving by grabbing
the hood of the sweatshirt she was wearing. None of
this conduct occurred while the defendant was stran-
gling the victim.
   The defendant argues that Miranda and Morales,
wherein this court concluded that there was sufficient
evidence to support a charge of unlawful restraint on
a separate basis from a charge of strangulation, are
distinguishable from the present case. In Miranda,
there was evidence that the defendant confined the
victim to a bathroom by pointing a flame in her direc-
tion. Id., 664–65. In Morales, the defendant restrained
the victim by ‘‘grabb[ing] her’’ when she tried to escape
through the front door. State v. Morales, supra, 164
Conn. App. 156. Although the defendant in the present
case used his body, rather than a flame, to block the
victim’s exit, his actions, like those of the defendant
in Miranda, made it impossible for her to leave the
bathroom. Thus, contrary to the defendant’s argument,
we conclude that Miranda is factually similar to the
present case. Additionally, like the defendant in
Morales, who grabbed the victim when she tried to
escape, there was evidence that the defendant in the
present case physically prevented the victim’s attempt
to escape the apartment through the front door by grab-
bing the hood of the sweatshirt she was wearing. Thus,
we find the defendant’s attempts to distinguish these
cases unavailing and conclude that the evidence pre-
sented at trial was sufficient to support the court’s
finding that the charges of assault and unlawful restraint
were based on separate acts.
   We next turn to an evaluation of the defendant’s
argument that the court violated his right to be free
from double jeopardy when it sentenced him for assault,
unlawful restraint, and strangulation.
   ‘‘A defendant’s double jeopardy challenge presents a
question of law over which we have plenary review.
. . . The double jeopardy clause of the fifth amendment
to the United States constitution provides: [N]or shall
any person be subject for the same offense to be twice
put in jeopardy of life or limb. The double jeopardy
clause is applicable to the states through the due pro-
cess clause of the fourteenth amendment. . . . This
constitutional guarantee prohibits not only multiple tri-
als for the same offense, but also multiple punishments
for the same offense in a single trial. . . .
   ‘‘Double jeopardy analysis in the context of a single
trial is a two-step process. First, the charges must arise
out of the same act or transaction. Second, it must be
determined whether the charged crimes are the same
offense. Multiple punishments are forbidden only if
both conditions are met.’’ (Internal quotation marks
omitted.) State v. Urbanowski, supra, 163 Conn. App.
387–88.
   The defendant’s double jeopardy claim, like his claim
that the court violated § 53a-64bb (b), is contingent
upon whether the charges arose from the same act or
transaction. See State v. Miranda, supra, 142 Conn.
App. 665–66. Because we have concluded that the
charges at issue in the present case did not arise from
the same act or transaction, namely the incident of
strangulation, the defendant’s double jeopardy claim
necessarily fails. The assault and unlawful restraint
could have been established through acts distinct from
the throttling of the victim.
                           III
  Finally, the defendant claims that the court violated
his constitutional rights to confrontation and to present
a defense by restricting his cross-examination of the
victim. Specifically, the defendant argues that he should
have been allowed to question the victim regarding past
conduct, including a call she made to the police in May,
2017, concerning a separate incident of assault from
that underlying the charges in this case. We disagree.
   The following additional facts are relevant to the
present claim. On September 19, 2017, the defendant
filed a motion to admit evidence regarding the sexual
conduct of the victim pursuant to General Statutes § 54-
86f.8 The defendant argued that the evidence he sought
to introduce was being ‘‘[o]ffered on the issue of the
credibility of the [victim]’’ and was ‘‘[s]o relevant and
material to a critical issue in the case that excluding it
would violate [his] constitutional rights.’’
   On September 25, 2017, before the victim began her
testimony, the court heard argument on the motion. At
this time, defense counsel proffered: ‘‘During some of
our investigation of the [victim] in this case, it’s come
to our knowledge [that] there have been situations in
the recent past where [the victim] has done this kind
of conduct before, where she has basically lived with
individuals for a couple of weeks with the lifestyle that
[involves] a lot of drinking and drugs, and once the
drinking and drugs sort of run out, there’s a dispute
between the parties who are engaged in the drinking
and drugs, and sometimes the police are called and
charges are filed. I have one incident—it’s not an inci-
dent report but just a teletype where she called the
police [in May, 2017].’’ Defense counsel clarified that
the May, 2017 incident did not involve the defendant.
The court stated that it would defer ruling on the motion
until the state completed its direct examination of
the victim.
  After the state completed its direct examination of
the victim, the defendant renewed his motion outside of
the presence of the jury. At this point, defense counsel
proffered that he had obtained a copy of the police
dispatch report of the victim’s May, 2017 police call.
Defense counsel further stated: ‘‘[The victim] called the
police and . . . told [the police dispatcher] that she
was punched two days ago and bitten by a party she
knows . . . . [T]he [police] dispatcher indicated that
she sounded . . . intoxicated. . . . [The victim]
call[ed] twenty minutes later, indicating that she was
okay and didn’t want an officer [dispatched].’’ Defense
counsel argued that the evidence ‘‘goes to [the vic-
tim’s] credibility.’’
    The state objected to the admission of the evidence,
and the court sustained the state’s objection, stating:
‘‘I don’t think that it is relevant in any respect to the
issues the jury has to determine in this case. It’s well
after the fact here, and it’s just . . . putting her in the
light of somebody who drinks, calls the police, maybe
changes her mind. It just has nothing to do with anything
in this case. . . . And I just don’t see the value of it
for purposes of the jury deciding what the facts are
here and its prejudicial value compared to any probative
value . . . [is] extremely high.’’
   As a preliminary matter, we set forth the applicable
standard of review. ‘‘When a trial court improperly
excludes evidence in a criminal matter, the defendant’s
constitutional rights may be implicated. It is fundamen-
tal that the defendant’s rights to confront the witnesses
against him and to present a defense are guaranteed
by the sixth amendment to the United States constitu-
tion. . . . In plain terms, the defendant’s right to pres-
ent a defense is the right to present the defendant’s
version of the facts as well as the prosecution’s to the
jury so that it may decide where the truth lies. . . .
The right of confrontation is the right of an accused in
a criminal prosecution to confront the witnesses against
him. . . . The primary interest secured by confronta-
tion is the right to cross-examination . . . .
   ‘‘Nevertheless, [i]t is well established that a trial court
has broad discretion in ruling on evidentiary matters,
including matters related to relevancy. . . . Accord-
ingly, the trial court’s ruling is entitled to every reason-
able presumption in its favor . . . and we will disturb
the ruling only if the defendant can demonstrate a clear
abuse of the court’s discretion. . . . Further, [w]e have
emphasized in numerous decisions . . . that the con-
frontation clause does not give the defendant the right
to engage in unrestricted cross-examination. . . . A
defendant may elicit only relevant evidence through
cross-examination. . . . The court determines
whether the evidence sought on cross-examination is
relevant by determining whether that evidence renders
the existence of [other facts] either certain or more
probable.’’ (Citations omitted; internal quotation marks
omitted.) State v. Thomas, 177 Conn. App. 369, 384–85,
173 A.3d 430, cert. denied, 327 Conn. 985, 175 A.3d 43
(2017); see also State v. Rivera, 169 Conn. App. 343,
380, 150 A.3d 244 (2016) (‘‘[a] defendant . . . may
introduce only relevant evidence, and, if the proffered
evidence is not relevant, its exclusion is proper and the
defendant’s right [to present a defense] is not violated’’
[internal quotation marks omitted]), cert. denied, 324
Conn. 905, 152 A.3d 544 (2017).
   We now turn to our analysis of the defendant’s claim.
As previously mentioned, he claims that the court vio-
lated his constitutional rights to confrontation and to
present a defense by excluding evidence of the victim’s
prior conduct. Although the defendant couches his
claim in terms of his constitutional rights, those rights
entitle the defendant only to elicit relevant evidence,
and thus, we begin this inquiry by assessing whether
the evidence at issue in the present case was relevant
for the purposes of impeachment, as the defendant
argued at trial.
   We conclude that the evidence sought regarding the
victim’s May, 2017 police call was not relevant for the
purposes of impeachment. Contrary to the defendant’s
argument that this call showed that the victim engaged
in a pattern of accusing individuals of assault and subse-
quently recanting such accusations, we observe that
there was no proffered evidence that the victim
recanted her statement to the police concerning the
May, 2017 incident. When the victim called back the
police shortly after her initial report, she stated that
she was ‘‘okay’’ and did not want a police officer to be
dispatched. In stating that she did not want the police
to respond to her call, the victim did not, in any way,
deny that the assault had happened or state that she
had fabricated her earlier report. Rather, the victim
indicated that she had changed her mind about pursuing
the matter with law enforcement.9
   ‘‘It is axiomatic that the defendant bears the burden
of establishing the relevance of the proffered testimony
and that unless a proper foundation is established, the
evidence is not relevant.’’ (Internal quotation marks
omitted.) State v. Grant, 68 Conn. App. 351, 358, 789
A.2d 1135 (2002). We conclude that the defendant failed
to meet that burden and, therefore, that the court prop-
erly determined the evidence regarding the May, 2017
police call to be irrelevant. Thus, the defendant’s consti-
tutional rights to confrontation and to present a defense
were not violated.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     Hereinafter, unless otherwise indicated, all references to § 53a-64bb in
this opinion are to the 2015 revision of the statute.
   2
     The victim testified that during each of the three episodes in which she
was attacked, the defendant had nonconsensual vaginal intercourse with
her. We note that the jury acquitted the defendant of the charge of sexual
assault in the first degree in violation of General Statutes § 53a-70 (a) (1).
   3
     The victim had two cell phones, however, one was out of prepaid minutes
and, therefore, was inoperable.
   4
     Specifically, the court sentenced the defendant on the assault to one
year of incarceration, execution suspended, followed by three years of
probation; on the unlawful restraint to five years of incarceration, execution
suspended after three years of mandatory incarceration, followed by three
years of probation; on the strangulation to five years of incarceration, execu-
tion suspended after four years of mandatory incarceration, followed by
three years of probation; and on the threatening to one year of incarceration,
execution suspended, followed by three years of probation. The court
imposed all of the sentences to run consecutively.
   5
     The defendant also appears to argue, as part of this claim, that the
court’s determination of whether the charges were ‘‘upon the same incident’’
involved instructional error in that the trial court should have instructed the
jury on § 53a-64bb (b), so that the jurors could have made the determination
themselves. The defendant in State v. Morales, 164 Conn. App. 143, 156 n.7,
157 n.8, 136 A.3d 278, cert. denied, 321 Conn. 916, 136 A.3d 1275 (2016),
made a similar argument, contending that, by failing to instruct on § 53a-
64bb (b), the court committed instructional error. In Morales, this court
concluded that the defendant waived any claim of instructional error under
State v. Kitchens, 299 Conn. 447, 482–83, 10 A.3d 942 (2011). State v. Morales,
supra, 156 n.7, 159–60 n.9. Similarly, in the present case, we conclude that,
to the extent that the defendant has raised a claim of instructional error
on appeal, he has waived this claim under Kitchens; see State v. Kitchens,
supra, 482–83 (‘‘when the trial court provides counsel with a copy of the
proposed jury instructions, allows a meaningful opportunity for their review,
solicits comments from counsel regarding changes or modifications and
counsel affirmatively accepts the instructions proposed or given, the defen-
dant may be deemed to have knowledge of any potential flaws therein and
to have waived implicitly the constitutional right to challenge the instructions
on direct appeal’’).
   In the present case, the defendant never requested that the jury be
instructed on § 53a-64bb (b). The court first provided counsel with a copy
of its proposed draft charge on September 27, 2017. The draft charge, like
the court’s final charge delivered to the jury, did not contain an instruction
pursuant to § 53a-64bb (b). The next day, the court twice solicited comments
from counsel regarding the proposed charge. Defense counsel did not object
to the proposed charge at either point that day. Thereafter, when the court
instructed the jury, defense counsel again failed to object to the instructions
as given or request that the court instruct the jury on § 53a-64bb (b).
   On appeal, the defendant argues that he did not request that the jury be
instructed on § 53a-64bb (b) or object to the instructions as given because
the case was tried shortly after this court’s decision in Morales was officially
released and ‘‘the trial court would not have charged the jury that it was
to determine whether the charges occurred ‘upon the same incident,’ even
if the defendant had made such a request.’’ The defendant, however, has
failed to provide any support for his argument that because he believed the
court would refuse to instruct the jury on § 53a-64bb (b), his failure to object
does not support a Kitchens waiver. To the contrary, this court previously
has recognized that ‘‘[a] trial court has no independent obligation to instruct,
sua sponte, on general principles of law relevant to all issues raised in
evidence . . . . Rather, it is the responsibility of the parties to help the
court in fashioning an appropriate charge.’’ (Internal quotation marks omit-
ted.) State v. Crawley, 93 Conn. App. 548, 568, 889 A.2d 930, cert. denied,
277 Conn. 925, 895 A.2d 799 (2006). As such, we conclude that any instruc-
tional error claimed by the defendant was waived under Kitchens.
   6
     ‘‘Under [the Golding] test, [a] defendant can prevail on a claim of constitu-
tional error not preserved at trial only if all of the following conditions are
met: (1) the record is adequate to review the alleged claim of error; (2) the
claim is of constitutional magnitude alleging the violation of a fundamental
right; (3) the alleged constitutional violation . . . exists and . . . deprived
the defendant of a fair trial; and (4) if subject to harmless error analysis,
the state has failed to demonstrate harmlessness of the alleged constitutional
violation beyond a reasonable doubt. In the absence of any one of these
conditions, the defendant’s claim will fail. The appellate tribunal is free,
therefore, to respond to the defendant’s claim by focusing on whichever
condition is most relevant in the particular circumstances.’’ (Emphasis in
original; internal quotation marks omitted.) State v. Dunbar, 188 Conn. App.
635, 644–45, 205 A.3d 747, cert. denied, 331 Conn. 926, 207 A.3d 27 (2019).
   7
     The defendant also argues that, even if this court declines to review this
claim under Golding, it should do so under the plain error doctrine or this
court’s supervisory authority. We disagree.
   We first note that plain error is a doctrine of reversibility, not reviewability.
See State v. Jamison, 320 Conn. 589, 595–97, 134 A.3d 560 (2016). For the
reasons set forth in part I of this opinion, we conclude that it was not error,
let alone obvious error, for the court to determine that the charges of assault
and unlawful restraint were not ‘‘upon the same incident’’ as the charge of
strangulation. See id. Thus, the defendant has failed to demonstrate that
this court should afford him relief under the plain error doctrine.
   We likewise decline to exercise our supervisory authority to review this
claim because we conclude that the defendant has failed to demonstrate
that this claim is one that is relevant to the perceived fairness of the judicial
system as a whole. See State v. Elson, 311 Conn. 726, 771, 91 A.3d 862 (2014).
   8
     Although the defendant’s motion was titled ‘‘Motion to Admit Evidence
of Sexual Conduct,’’ and cited § 54-86f, which contains the exceptions to
the rape shield statute, the evidence he sought to introduce did not relate
specifically to the victim’s sexual conduct. In fact, at argument on the motion,
defense counsel stated ‘‘I don’t really intend to focus on . . . [the victim’s]
sexual history.’’ Moreover, when the victim called the police in May, 2017,
she did not allege that she had been sexually assaulted. Rather, she alleged
that someone had punched and bitten her.
   9
     The state also argues in its brief that the May, 2017 police call was
irrelevant to the facts at issue in the case because it occurred almost seven
months after the events giving rise to the present case and because it involved
an individual other than the defendant. We, however, note that we must
evaluate relevancy in accordance with the theory of admissibility and/or
relevancy argued at trial, not on appeal. See State v. Papineau, 182 Conn.
App. 756, 769–70, 190 A.3d 913, cert. denied, 330 Conn. 916, 193 A.3d 1212
(2018). Thus, we must assess the relevance of the May, 2017 police call
exclusively for the purposes of impeachment.